                Case 19-17544-SMG      Doc 140      Filed 03/03/20   Page 1 of 5




                          UNITED STATED BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              FT. LAUDERDALE DIVISION
                                   www.flsb.uscourts.gov

In re:
                                                        Case No.: 19-17544-SMG
SEVEN STARS ON THE HUDSON CORP.
                                                        Chapter 11
            Debtor,
_______________________________________/

                AGREED MOTION TO CONTINUE DEBTOR'S MOTION TO
              ASSUME UNEXPIRED LEASE OF NONRESIDENTIAL PROPERTY

         MDG Powerline Holdings LLC ("Landlord"), by and through undersigned counsel, files

this Agreed Motion to Continue Debtor's Motion to Assume Unexpired Lease of Nonresidential

Property Pursuant to Bankruptcy Code §§365(a)(d)(4) (the "Motion") pursuant to Local Rule

5071-1, 7090-1, and 9013-1(c)(8), seeking entry of an order, substantially in the form of the

proposed order attached hereto as Exhibit A, continuing the hearing on the Motion to Assume (as

defined below) until April 29, 2020 at 1:30 p.m., without prejudice to seeking to advance the

hearing on the Motion.

         1.     Debtor filed its Motion to Assume Unexpired Lease of Nonresidential Property

Pursuant to Bankruptcy Code §§365(a)(d)(4) [ECF No. 80] (the "Motion to Assume"), whereby

it is seeking to assume its lease with Landlord.   The Motion to Assume was originally set for

hearing on November 13, 2019, was continued until February 4, 2020 and continued again to

March 4, 2020 by agreement between Landlord and Debtor [ECF Nos. 90, 107 and 128].

         2.     Subsequently, Debtor and Rockin' Jump LLC filed an agreed motion to

reschedule Rockin Jump, LLC's Motion for an Order Granting Relief From the Automatic Stay

Pursuant to 11 U.S.C. § 362(d)(1) [ECF No. 39] (the "Stay Relief Motion") requesting that it be

set for hearing on April 21, 2020 [ECF No. 139].



MIAMI 6721840.3 84482/88966
               Case 19-17544-SMG         Doc 140      Filed 03/03/20    Page 2 of 5




        3.      Based on discussions between Debtor and Landlord, both parties agreed that the

Stay Relief Motion should be heard or resolved prior to the hearing on the Motion to Assume.

        4.      Accordingly, as a result of the request to continue the Stay Relief Motion to April

21, 2020, Debtor and Landlord request that the hearing on the Motion to Assume be rescheduled

to April 29, 2020 at 1:30 p.m., without prejudice to seeking to advance the hearing date if the

Stay Relief Motion is resolved prior to April 21, 2020.

        5.      A proposed order granting this Motion is attached hereto as Exhibit A. The

proposed order is also being uploaded with the Court pursuant to Local Rule 5005-1.

        6.      WHEREFORE, Landlord respectfully requests that the Court grant this Motion

and enter an order, substantially in the form of the proposed order attached hereto as Exhibit A:

(a) continuing the hearing on the Motion to Assume until April 29, 2020, without prejudice to

seeking to advance the hearing date if the Stay Relief Motion is resolved prior to April 21, 2020;

and (b) granting such further and other relief the Court deems just and proper.

        Dated: March 3, 2020
                                                      Respectfully submitted,

                                                      BILZIN SUMBERG BAENA
                                                      PRICE & AXELROD LLP
                                                      Counsel for MDG Powerline Holdings LLC
                                                      1450 Brickell Avenue, 23rd Floor
                                                      Miami, Florida 33131
                                                      (305) 374-7580

                                                      By:    /s/ Jay M. Sakalo
                                                             Jay M. Sakalo
                                                             Fla. Bar No. 156310




MIAMI 6721840.3 84482/88966
                                                -2-
               Case 19-17544-SMG       Doc 140      Filed 03/03/20      Page 3 of 5




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

CM/ECF Notice of Electronic Filing to all Parties appearing in this case who are registered to

receive electronic noticing in this case via CM/ECF on this 3rd day of March 2020.


                                            By:     /s/ Jay M. Sakalo
                                                    Jay M. Sakalo




MIAMI 6721840.3 84482/88966
                                              -3-
                Case 19-17544-SMG         Doc 140     Filed 03/03/20      Page 4 of 5




                          UNITED STATED BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              FT. LAUDERDALE DIVISION
                                   www.flsb.uscourts.gov

In re:
                                                           Case No.: 19-17544-SMG
SEVEN STARS ON THE HUDSON CORP.
                                                           Chapter 11
            Debtor,
_______________________________________/



                  [PROPOSED] AGREED ORDER GRANTING AGREED
                    MOTION TO CONTINUE DEBTOR'S MOTION TO
              ASSUME UNEXPIRED LEASE OF NONRESIDENTIAL PROPERTY

         On March 3, 2020, MDG Powerline Holdings LLC filed its Agreed Motion to Continue

Debtor's Motion to Assume Unexpired Lease of Nonresidential Property Pursuant to Bankruptcy

Code §§365(a)(d)(4) (the "Motion") pursuant to Local Rule 5071-1, 7090-1, and 9013-1(c)(8)

[ECF No. ____]. The Court, having reviewed the Motion and the file, noting the agreement of

the parties, and finding good cause to grant the relief requested in the Motion, it is –

         ORDERED as follows:

         1.     The Motion is granted.


MIAMI 6721840.3 84482/88966
                                                  1
               Case 19-17544-SMG         Doc 140     Filed 03/03/20     Page 5 of 5




        2.      The hearing on the Motion to Assume (as defined in the Motion) shall be

continued to April 29, 2020 at 1:30 p.m. at the United States Bankruptcy Court, 299 E. Broward

Blvd., Courtroom 308, Ft. Lauderdale, FL 33301, without prejudice to seeking to advance the

hearing date if the Stay Relief Motion is resolved prior to April 21, 2020.

                                               ###

Submitted By:

Jay M. Sakalo
Florida Bar No. 0156310
BILZIN SUMBERG BAENA PRICE & AXELROD LLP
1450 Brickell Avenue, Suite 2300
Miami, Florida 33134
Telephone: (305) 374-7580
Facsimile: (305) 351-2253
E-mail: jsakalo@bilzin.com

Copies furnished to:
Jay M. Sakalo, Esq.
[Attorney Sakalo is hereby directed to serve a copy of this Order upon all parties in interest and
to file a certificate of service of same.]




MIAMI 6721840.3 84482/88966
                                                 2
